MEMORANDUM DECISION
                                                                        Jul 07 2015, 8:34 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Derick W. Steele                                          Gregory F. Zoeller
      Deputy Public Defender                                    Attorney General of Indiana
      Kokomo, Indiana
                                                                Michael Gene Worden
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Vincent D. Quarles Jr.,                                   July 7, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                34A02-1412-CR-871
              v.                                                Appeal from the Howard Circuit
                                                                Court

      State of Indiana,                                         The Honorable Lynn Murray, Judge
                                                                Cause No. 34C01-1209-MR-81
      Appellee-Plaintiff.




      Vaidik, Chief Judge.



                                            Case Summary
[1]   Vincent D. Quarles Jr. was convicted of Class B felony aggravated battery for

      shooting a victim in the face during a group fight outside a bar in Kokomo,


      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-871 | July 7, 2015       Page 1 of 6
      Indiana. Quarles now appeals arguing that the State failed to rebut his claim of

      self-defense. Although Quarles was not a part of the original fight, he willingly

      became part of the fight when he retrieved a gun from a parked car and

      followed the victim to his car and shot him in the face. Because the evidence is

      sufficient to rebut Quarles’ self-defense claim, we affirm.



                            Facts and Procedural History
[2]   The facts most favorable to the verdict reveal that in the early morning hours of

      July 6, 2012, Debriel Scales, his cousin Durone Parker, and his sister Danielle

      Scales left a strip club, and Danielle drove them to Rock Bottom Grill in

      Kokomo to continue drinking. A surveillance camera at the front entrance of

      the bar captured most of the events that unfolded. See Ex. 2 (surveillance

      footage from Camera 1). Upon arrival, Debriel and Durone exited Danielle’s

      car and walked toward the front entrance of the bar. Four men, including

      Tyson Deckard, were standing outside the front entrance; Quarles was inside

      the bar. Tr. p. 236. As Debriel and Durone walked past the group, Tyson came

      up from behind Durone and punched him, knocking him to the ground. Id. at

      236-37; Ex. 2 (2:45:55 a.m. on surveillance video). When Debriel went to help

      his cousin Durone, he became involved in the fight too. Tr. p. 193. Danielle got

      out of her car to see what was going on. After realizing that Debriel and

      Durone were being jumped, she returned to her car to get some five-pound

      hand weights in an attempt to stop the fight and pulled her car near the front

      entrance of the bar. Id. at 76. But the fighting continued.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-871 | July 7, 2015   Page 2 of 6
[3]   A few minutes later, a man in a blue-striped shirt—later identified as Quarles—

      exited the bar and walked toward the fight. Id. at 239; Ex. 2 (2:49:38 on the

      surveillance video). At this point, Debriel had just gotten in and out of

      Danielle’s car. 1 Tr. p. 239; Ex. 2 (2:49:43-2:49:52 on surveillance video).

      When Debriel approached the group, Quarles ran through the bar’s parking lot

      and across Plate Street to where his car was parked. Tr. p. 239, 320. Quarles

      then ran back across the street to the bar’s parking lot. Id. at 240. When

      Quarles rejoined the group, he had a gun in his hand. Id.; Ex. 2 (2:51:26 on

      surveillance video); Ex. 16 (still shot taken from surveillance video showing gun

      in Quarles’ hand). As Debriel walked to Danielle’s car, the group, including

      Quarles, closed in on him. Multiple shots were fired; Debriel was shot in the

      face but survived. Danielle saw Quarles shoot Debriel but did not know his

      name at that time. Tr. p. 95. She later identified Quarles as the shooter.

      Debriel, Durone, and Danielle did not have guns on them, and no guns were

      found in Danielle’s car or on the scene. Quarles later gave police the gun he

      used to shoot Debriel.


[4]   The State charged Quarles with Class A felony attempted murder and Class B

      felony aggravated battery. Appellant’s App. p. 12. Quarles argued self-defense

      at trial. Following a jury trial, the jury found Quarles not guilty of attempted




      1
       At trial, Danielle admitted telling police in one of her statements that when Debriel went back to the car, he
      “was trying to act like he had a gun.” Tr. p. 98. Debriel testified at trial, however, that he did not pretend to
      have a gun or obtain a weapon during the fight. Id. at 211. We do not make credibility determinations on
      appeal.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-871 | July 7, 2015                    Page 3 of 6
      murder but guilty of aggravated battery. Id. at 126. The trial court sentenced

      Quarles to fifteen years, with thirteen years executed in the Indiana Department

      of Correction and two years executed through Howard County Community

      Corrections for in-home detention. Id. at 132.


[5]   Quarles now appeals his aggravated-battery conviction.



                                 Discussion and Decision
[6]   Quarles contends that the State failed to rebut his claim of self-defense. The

      standard of review for a challenge to the sufficiency of evidence to rebut a claim

      of self-defense is the same as the standard for any sufficiency-of-the-evidence

      claim. Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002). We neither reweigh

      the evidence nor judge the credibility of witnesses. Id. If there is sufficient

      evidence of probative value to support the conclusion of the trier of fact, then

      the verdict will not be disturbed. Id.


[7]   A valid claim of self-defense is legal justification for an otherwise criminal act.

      Coleman v. State, 946 N.E.2d 1160, 1165 (Ind. 2011). Indiana Code section 35-

      41-3-2 provides:

              (c) A person is justified in using reasonable force against any other
              person to protect the person or a third person from what the person
              reasonably believes to be the imminent use of unlawful force.
              However, a person:
                       (1) is justified in using deadly force; and
                       (2) does not have a duty to retreat;



      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-871 | July 7, 2015   Page 4 of 6
              if the person reasonably believes that that force is necessary to prevent
              serious bodily injury to the person or a third person or the commission
              of a forcible felony. No person in this state shall be placed in legal
              jeopardy of any kind whatsoever for protecting the person or a third
              person by reasonable means necessary.
      In order to prevail on a claim of self-defense, a defendant must show: (1) he was

      in a place where he had a right to be; (2) he acted without fault; and (3) he had

      a reasonable fear of death or great bodily harm. Coleman, 946 N.E.2d at 1165.

      Once a defendant claims self-defense, the State bears the burden of disproving

      at least one of these elements beyond a reasonable doubt for the defendant’s

      claim to fail. Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). The State may

      meet this burden by rebutting the defense directly, by affirmatively showing the

      defendant did not act in self-defense, or by simply relying upon the sufficiency

      of its evidence in chief. Id. Whether the State has met its burden is a question

      of fact for the fact-finder. Id. Self-defense is generally unavailable to a

      defendant who has entered into combat with another person or is the initial

      aggressor, “unless the person withdraws from the encounter and communicates

      to the other person the intent to do so and the other person nevertheless

      continues or threatens to continue unlawful action.” See Ind. Code § 35-41-3-

      2(g)(3); see also Wooley v. State, 716 N.E.2d 919, 926 (Ind. 1999) (“An ‘initial

      aggressor’ and those who ‘enter into combat’ (i.e., mutually willing combatants)

      [must] declare an armistice before they may claim self-defense.”), reh’g denied.


[8]   We find that the State has negated at least one element of Quarles’ self-defense

      claim—that Quarles did not act without fault. The evidence shows that Quarles

      was not involved in the initial fight. Instead, Quarles exited the bar while the

      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-871 | July 7, 2015   Page 5 of 6
      fight was occurring and ran across the street to his parked car. When Quarles

      ran back across the street, he had a gun in his hand. As Debriel walked to

      Danielle’s car, Quarles approached the unarmed Debriel and shot him in the

      face. Tr. p. 320. Because Quarles participated willingly in the violence, we

      conclude that the evidence is sufficient to rebut his self-defense claim.


[9]   Affirmed.


      Kirsch, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-871 | July 7, 2015   Page 6 of 6